Citation Nr: 1735707	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a dental disorder.

2.  Entitlement to service connection for a dental disorder.
 
3.  Entitlement to service connection for a sleep disorder, to include as secondary to a dental disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from August 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2013, new service personnel records were associated with the claims file.  These records are not relevant to the claim of service connection for a dental condition; therefore, reconsideration of the claim without regard to the last final denial is not warranted.  See 38 C.F.R. § 3.156(c) (2016).  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.


FINDINGS OF FACT

1.  Service connection for a dental condition was denied as a matter of law in a May 2005 Board decision because the dental condition was not considered a compensable disability for VA purposes and because the criteria for outpatient treatment for a noncompensable dental condition were not met.  

2.  New and material evidence pertaining to the claim of service connection for a dental condition has been received.

3.  The Veteran did not file an application for treatment of her dental caries on tooth #9 within a year of discharge from service and her dental disorder is not related to combat wounds or a service trauma.

4.  The Veteran did not have difficulty sleeping during active service.

5.  The Veteran's obstructive sleep apnea was not incurred in and is not otherwise related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a dental condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).

2.  The criteria for service connection for a dental disorder have not been met.       38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.171 (2016).

3.  The criteria for service connection for a sleep disorder, to include as secondary to a dental disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R.                 § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for a dental condition was denied as a matter of law in a May 2005 Board decision because the dental condition was not considered a compensable disability for VA purposes and because the criteria for outpatient treatment for a noncompensable dental condition were not met.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Since the last final denial, the Veteran testified at a May 2017 videoconference hearing before the undersigned Veterans Law Judge.  Most of the relevant testimony pertained to facts that had already been established at the time of the prior denial; however, the Veteran did testify that her dental condition may be related to a service trauma.  See May 2017 Board Hr'g Tr. 7-8.  Specifically, she reported that her center front incisor was traumatized during a military sexual trauma.  Id.  The testimony pertaining to a service trauma is considered new because it was not of record or considered in the Board's May 2005 denial.

The Veteran's noncompensable dental condition may be service-connected for the purposes of Class II or Class II(a) outpatient dental treatment under § 17.161.  As was discussed in the May 2005 Board decision, the Veteran's dental condition is not eligible for Class II treatment because she did not file an application for such treatment within a year of discharge from active service.  The regulatory provisions pertaining to Class II(a) treatment, however, provide an exception to this procedural requirement: If the dental condition was related to combat wounds or a service trauma, then there is no requirement that an application for treatment be filed within a prescribed period.  Compare 38 C.F.R. § 17.161(b)(2) with 38 C.F.R. § 17.161(c).  Thus, the Veteran's testimony pertaining to a service trauma is material because it would allow her to bypass the timely filing requirement of § 17.161(b)(2).

The credibility of the Veteran's testimony is presumed for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  There is nothing inherently false or untrue about the Veteran's assertion that her dental condition may be related to a service trauma.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994) (providing an example of an inherently false or untrue statement, namely, "a male veteran's testimony that his alleged service-connected disabilities are the result of complications associated with having just given birth.").  Accordingly, the Board finds that new and material evidence has been received; the request to reopen the claim of service connection for a dental condition is granted.  38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection

A.  Dental Disorder

VA law and regulations provide compensation only for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381; see generally Mays v. Brown, 5 Vet. App. 302 (1993) (a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment). 

38 C.F.R. § 17.161 describes the various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who are involved in the Homeless Veterans Dental Initiative (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  

The Veteran seeks service connection for tooth #9.  She asserts that this tooth was treated during service and that a crown was placed on the tooth by a civilian dentist at the direction of VA shortly following her discharge from service; that crown is now wearing down her other teeth.  For the reasons that follow, the Board finds that service connection is not warranted.

Service treatment records show that the Veteran developed dental caries on tooth #9 and that it was filled in November 1972.  This dental disorder is considered a treatable carious tooth.  It is not compensable under VA law and regulations, see    38 C.F.R. § 4.150; however, service connection is available for outpatient treatment purposes only.  Pursuant to 38 C.F.R. § 3.381(b), treatable carious teeth may be service connected for the purposes of Class II or Class II(a) treatment under            § 17.161.  The Board notes that eligibility for outpatient treatment under Class I, Class II(b), Class II(c), Class IIR, Class IV, Class V, and Class VI is not warranted in this case; further discussion of these Classes is not necessary.  38 C.F.R.              § 17.161.

Class II eligibility requires filing of an application for treatment within one year of discharge or release from active service.  38 C.F.R. § 17.161(b)(2).  There is no evidence that an application for treatment was filed within the allotted time.  The Veteran has asserted that a crown was placed on tooth #9 by a civilian dentist "within the stipulated time that the military allows for completion of work begun in the military."  See October 2003 RO Hr'g Tr. 5.  This statement, however, is a mischaracterization of the law; there is no provision that allows for service connection based on these circumstances.  It is noted that the regulatory provisions relating to chronic diseases and continuity of symptomatology are not applicable to dental disorders.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, Class II eligibility is not warranted.

Class II(a) eligibility allows for service connection for outpatient treatment without being subject to the timely application filing requirement.  Class II(a) eligibility requires that the dental disorder be the result of combat wounds or a service trauma.  38 C.F.R. § 17.161(c); Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).  There is no evidence that the Veteran's dental disorder results from combat wounds.

In May 2017, the Veteran testified that tooth #9 experienced a service trauma during the course of a military sexual trauma (MST) and that this was the cause of her dental disorder.  See Board Hr'g Tr. 7-9.  The Board recognizes that the Veteran has previously alleged the occurrence of a MST in connection with a claim of service connection for posttraumatic stress disorder (PTSD).  During the adjudication of the PTSD claim, the occurrence of the MST could not be confirmed, and an August 2014 VA examiner remarked that there was not a clear description of the stressor events or evidence of markers of a MST in review of the service treatment records.  The Board acknowledges that the occurrence of a MST can be supported through secondary evidence, see 38 C.F.R. § 3.304(f)(5); however, the Board does not find it necessary to reach a determination on this issue.  Regardless of whether the MST actually occurred, Class II(a) eligibility requires that a service trauma to the tooth must also have occurred.  A review of the service treatment records does not show that tooth #9 experienced or was treated for a service trauma.  The lone treatment for tooth #9 was a November 1972 filling for a dental carries that had developed.  The Veteran underwent dental treatment 12 times during her 6 months of active service, to include 7 times after the November 1972 filling; it is expected that if additional injury or treatment had occurred to tooth #9 it would have been noted.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); c.f. AZ  v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (the absence of documentation cannot be considered evidence that a sexual assault did not occur because failure to report such assaults is typical of active duty victims).  Moreover, during an October 2003 RO hearing, the Veteran confirmed that her in-service problem and treatment of tooth #9 related to a cavity and that after discharge from service the civilian dentist recommended a crown on the tooth based on the sheer size of the filling that had been done to repair the cavity.  Thus, the Veteran's prior statements are consistent with the service and post-service medical records and contradict her more recent statements.  Given the foregoing, the Board finds that the Veteran's statements indicating that tooth #9 experienced a service trauma are not credible.  There is no doubt to be resolved; tooth #9 did not experience a service trauma.  As the Veteran's dental disorder is not the result of combat wounds or a service trauma, Class II(a) eligibility is not warranted.

The preponderance of the evidence weighs against the Veteran's claim.  There is no doubt to be resolved; service connection for a dental disorder is not warranted.

B.  Sleep Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran seeks service connection for a sleep disorder, to include as secondary to a dental disorder.  For the following reasons, service connection is not warranted.

Above, the Board denied service connection for a dental disorder.  Accordingly, service connection for a sleep disorder as secondary to a dental disorder is not warranted.  38 C.F.R. § 3.310.  Nonetheless, the Veteran's claim must still be considered on a direct basis.  

VA treatment records show that the Veteran was diagnosed with obstructive sleep apnea in December 2006.  The diagnosis was confirmed by a sleep study.  Thus, the Veteran has a current disability.

In May 2017, the Veteran testified that she had difficulty sleeping in service, though, even after being prompted, she could not specify what this difficulty entailed.  Board Hr'g Tr. 11-12.  Her service treatment records do not show any notations relating to a possible sleep problem.  The April 1972 entrance examination and November 1972 exit examination do not indicate a sleep problem, and the Reports of Medical History completed by the Veteran in conjunction with those examinations show the Veteran checked the box indicating "no" to "frequent trouble sleeping."  VA treatment records from her initial diagnosis and treatment period in 2006-2007 show that she was unclear in describing the nature and origin of her sleep problems.  She described her problem as "restless sleep" and believed that she had "restless legs"; she did not know whether she snored.  She noted that her mother and uncle have sleep apnea.  She seemed to relate her sleep problems to ongoing construction near her apartment and other external environmental factors such as a noisy roommate.  She did not indicate that her sleep problems were long standing, and there were no statements, either from her or from the medical service providers, that indicated her sleep problems may be related to service.

The Board finds that the Veteran's statements indicating that she had difficulty sleeping during active service are not credible.  Several factors weigh against her credibility.  First, her statements are generalizations that lack specificity.  She has never related what sleep problems she had during service, how they affected her during service, or any other information that could inform the Board as to the nature of her sleep condition during service.  Second, the Veteran's responses on the Reports of Medical History are considered contemporaneous statements that contradict her current assertions.  Indeed, the Veteran provided statements during service that indicated she did not have difficulty with sleep.  Third, her assertions find no support in the post-service medical evidence, either via statements made by medical service providers or statements she made during the course of seeking treatment for her sleep condition.  Accordingly, the Board finds that the Veteran did not have difficulty sleeping during active service.

The Veteran has not been afforded a VA examination to aid in substantiating this claim; however, given the lack of an in-service incurrence or evidence indicating that there may be a nexus between the current disability and service, the Board finds that one is not warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The preponderance of the evidence weighs against a finding that the Veteran's current obstructive sleep apnea was incurred in or is otherwise related to her active service.  There is no doubt to be resolved; service connection for a sleep disorder is not warranted on a direct basis.


ORDER

Service connection for a dental disorder is denied.

Service connection for a sleep disorder is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


